

115 SRES 62 ATS: Authorizing expenditures by committees of the Senate for the periods March 1, 2017 through September 30, 2017, October 1, 2017 through September 30, 2018, and October 1, 2018 through February 28, 2019.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 62IN THE SENATE OF THE UNITED STATESFebruary 16, 2017Mr. Shelby, from the Committee on Rules and Administration, reported the following original resolution; which was placed on the calendarFebruary 28, 2017Considered and agreed toRESOLUTIONAuthorizing expenditures by committees of the Senate for the periods March 1, 2017 through
			 September 30, 2017, October 1, 2017 through September 30, 2018, and
			 October 1, 2018 through February 28, 2019.
	
		1.Aggregate
			 authorization
			(a)In
 GeneralFor purposes of carrying out the powers, duties, and functions under the Standing Rules of the Senate, and under the appropriate authorizing resolutions of the Senate, there is authorized for the period March 1, 2017 through September 30, 2017, in the aggregate of $57,801,217, for the period October 1, 2017 through September 30, 2018, in the aggregate of $99,087,800, and for the period October 1, 2018 through February 28, 2019, in the aggregate of $41,286,584, in accordance with the provisions of this resolution, for standing committees of the Senate, the Special Committee on Aging, the Select Committee on Intelligence, and the Committee on Indian Affairs.
			(b)Agency
 ContributionsThere are authorized to be paid from the appropriations account for Expenses of Inquiries and Investigations of the Senate such sums as may be necessary for agency contributions related to the compensation of employees of the committees for the period March 1, 2017 through September 30, 2017, for the period October 1, 2017 through September 30, 2018, and for the period October 1, 2018 through February 28, 2019.
			(c)Expenses
 (1)In generalExcept as provided in paragraph (2), expenses of each standing committee of the Senate, the Special Committee on Aging, the Select Committee on Intelligence, and the Committee on Indian Affairs under this resolution shall be paid from the contingent fund of the Senate upon vouchers approved by the chairman of the applicable committee.
 (2)Vouchers not requiredVouchers shall not be required for— (A)the disbursement of salaries of employees paid at an annual rate;
 (B)the payment of telecommunications provided by the Office of the Sergeant at Arms and Doorkeeper; (C)the payment of stationery supplies purchased through the Keeper of the Stationery;
 (D)payments to the Postmaster of the Senate; (E)the payment of metered charges on copying equipment provided by the Office of the Sergeant at Arms and Doorkeeper;
 (F)the payment of Senate Recording and Photographic Services; or (G)the payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper.
					2.Committee on
			 Agriculture, Nutrition, and Forestry
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Agriculture, Nutrition, and Forestry is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $2,463,834, of which—
 (1)not to exceed $200,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $40,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $4,223,716, of which—
 (1)not to exceed $200,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $40,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $1,759,882, of which—
 (1)not to exceed $200,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $40,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				3.Committee on
			 Armed Services
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Armed Services is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $3,783,845, of which—
 (1)not to exceed $46,667 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $17,500 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $6,486,591, of which—
 (1)not to exceed $80,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $30,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $2,702,746, of which—
 (1)not to exceed $33,334 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $12,500 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				4.Committee on
			 Banking, Housing, and Urban Affairs
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Banking, Housing, and Urban Affairs is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $3,119,153, of which—
 (1)not to exceed $8,370 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $503 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $5,347,119, of which—
 (1)not to exceed $14,348 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $861 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $2,227,966, of which—
 (1)not to exceed $5,978 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $358 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				5.Committee on the
			 Budget
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on the Budget is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $3,534,372, of which—
 (1)not to exceed $35,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $21,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $6,058,924, of which—
 (1)not to exceed $60,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $36,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $2,524,552, of which—
 (1)not to exceed $25,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $15,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				6.Committee on
			 Commerce, Science, and Transportation
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Commerce, Science, and Transportation is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $3,879,581, of which—
 (1)not to exceed $50,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $50,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $6,650,710, of which—
 (1)not to exceed $50,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $50,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $2,771,129, of which—
 (1)not to exceed $50,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $50,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				7.Committee on
			 Energy and Natural Resources
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Energy and Natural Resources is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $3,219,522.
			(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $5,519,181.
			(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $2,299,659.
			8.Committee on
			 Environment and Public Works
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Environment and Public Works is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $3,060,871, of which—
 (1)not to exceed $4,666 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $1,166 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $5,247,208, of which—
 (1)not to exceed $8,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $2,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $2,186,337, of which—
 (1)not to exceed $3,334 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $834 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				9.Committee on
			 Finance
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Finance is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $4,710,670, of which—
 (1)not to exceed $17,500 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $5,833 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $8,075,434, of which—
 (1)not to exceed $30,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $10,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $3,364,764, of which—
 (1)not to exceed $12,500 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $4,166 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				10.Committee on
			 Foreign Relations
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Foreign Relations is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $3,889,028, of which—
 (1)not to exceed $150,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $6,666,904, of which—
 (1)not to exceed $150,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $2,777,877, of which—
 (1)not to exceed $150,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				11.Committee on
			 Health, Education, Labor, and Pensions
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Health, Education, Labor, and Pensions is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $5,105,487, of which—
 (1)not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $25,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $8,752,264, of which—
 (1)not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $25,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $3,646,777, of which—
 (1)not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $25,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				12.Committee on
			 Homeland Security and Governmental Affairs
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate and S. Res. 445, agreed to October 9, 2004 (108th Congress), including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Homeland Security and Governmental Affairs is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $5,591,653, of which—
 (1)not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $9,585,691, of which—
 (1)not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $3,994,038, of which—
 (1)not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(e)Investigations
				(1)In
 generalThe committee, or any duly authorized subcommittee of the committee, is authorized to study or investigate—
 (A)the efficiency and economy of operations of all branches of the Government including the possible existence of fraud, misfeasance, malfeasance, collusion, mismanagement, incompetence, corruption or unethical practices, waste, extravagance, conflicts of interest, and the improper expenditure of Government funds in transactions, contracts, and activities of the Government or of Government officials and employees and any and all such improper practices between Government personnel and corporations, individuals, companies, or persons affiliated therewith, doing business with the Government, and the compliance or noncompliance of such corporations, companies, or individuals or other entities with the rules, regulations, and laws governing the various governmental agencies and the Government's relationships with the public;
 (B)the extent to which criminal or other improper practices or activities are, or have been, engaged in the field of labor-management relations or in groups or organizations of employees or employers, to the detriment of interests of the public, employers, or employees, and to determine whether any changes are required in the laws of the United States in order to protect such interests against the occurrence of such practices or activities;
 (C)organized criminal activity which may operate in or otherwise utilize the facilities of interstate or international commerce in furtherance of any transactions and the manner and extent to which, and the identity of the persons, firms, or corporations, or other entities by whom such utilization is being made, and further, to study and investigate the manner in which and the extent to which persons engaged in organized criminal activity have infiltrated lawful business enterprise, and to study the adequacy of Federal laws to prevent the operations of organized crime in interstate or international commerce, and to determine whether any changes are required in the laws of the United States in order to protect the public against such practices or activities;
 (D)all other aspects of crime and lawlessness within the United States which have an impact upon or affect the national health, welfare, and safety, including investment fraud schemes, commodity and security fraud, computer fraud, and the use of offshore banking and corporate facilities to carry out criminal objectives;
 (E)the efficiency and economy of operations of all branches and functions of the Government with particular reference to—
 (i)the effectiveness of present national security methods, staffing, and processes as tested against the requirements imposed by the rapidly mounting complexity of national security problems;
 (ii)the capacity of present national security staffing, methods, and processes to make full use of the Nation’s resources of knowledge and talents;
 (iii)the adequacy of present intergovernmental relations between the United States and international organizations principally concerned with national security of which the United States is a member; and
 (iv)legislative and other proposals to improve these methods, processes, and relationships;
 (F)the efficiency, economy, and effectiveness of all agencies and departments of the Government involved in the control and management of energy shortages including their performance with respect to—
 (i)the collection and dissemination of accurate statistics on fuel demand and supply;
 (ii)the implementation of effective energy conservation measures;
 (iii)the pricing of energy in all forms;
 (iv)coordination of energy programs with State and local government;
 (v)control of exports of scarce fuels;
 (vi)the management of tax, import, pricing, and other policies affecting energy supplies;
 (vii)maintenance of the independent sector of the petroleum industry as a strong competitive force;
 (viii)the allocation of fuels in short supply by public and private entities;
 (ix)the management of energy supplies owned or controlled by the Government;
 (x)relations with other oil producing and consuming countries;
 (xi)the monitoring of compliance by governments, corporations, or individuals with the laws and regulations governing the allocation, conservation, or pricing of energy supplies; and
 (xii)research into the discovery and development of alternative energy supplies; and
 (G)the efficiency and economy of all branches and functions of Government with particular references to the operations and management of Federal regulatory policies and programs.
					(2)Extent of
 inquiriesIn carrying out the duties provided in paragraph (1), the inquiries of this committee or any subcommittee of the committee shall not be construed to be limited to the records, functions, and operations of any particular branch of the Government and may extend to the records and activities of any persons, corporation, or other entity.
				(3)Special
 committee authorityFor the purposes of this subsection, the committee, or any duly authorized subcommittee of the committee, or its chairman, or any other member of the committee or subcommittee designated by the chairman is authorized, in its, his, her, or their discretion—
 (A)to require by subpoena or otherwise the attendance of witnesses and production of correspondence, books, papers, and documents;
 (B)to hold hearings;
 (C)to sit and act at any time or place during the sessions, recess, and adjournment periods of the Senate;
 (D)to administer oaths; and
 (E)to take testimony, either orally or by sworn statement, or, in the case of staff members of the Committee and the Permanent Subcommittee on Investigations, by deposition in accordance with the Committee Rules of Procedure.
					(4)Authority of
 other committeesNothing contained in this subsection shall affect or impair the exercise of any other standing committee of the Senate of any power, or the discharge by such committee of any duty, conferred or imposed upon it by the Standing Rules of the Senate or by the Legislative Reorganization Act of 1946.
				(5)Subpoena
 authorityAll subpoenas and related legal processes of the committee and any duly authorized subcommittee of the committee authorized under S. Res. 73, agreed to February 12, 2015 (114th Congress) are authorized to continue.
				13.Committee on the Judiciary
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on the Judiciary is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $5,461,388, of which—
 (1)not to exceed $116,667 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $11,667 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $9,362,379, of which—
 (1)not to exceed $200,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $3,900,991, of which—
 (1)not to exceed $83,333 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $8,333 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
 (e)Additional committee authorityFor the purposes of carrying out its investigative powers, duties, and functions under the Standing Rules of the Senate and in accordance with Committee Rules of Procedure, the committee is authorized to require by subpoena the attendance of witnesses at depositions of the committee, which may be conducted by designated staff.
			14.Committee on Rules and Administration
			(a)General
 authorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Rules and Administration is authorized from March 1, 2017 through February 28, 2019, in its discretion, to—
 (1)make expenditures from the contingent fund of the Senate;
 (2)employ personnel; and (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, use on a reimbursable or nonreimbursable basis the services of personnel of any such department or agency.
				(b)Expenses for
 period ending September 30, 2017The expenses of such committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $1,375,819, of which amount—
 (1)not to exceed $43,750 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $7,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
 (c)Expenses for fiscal year 2018 periodThe expenses of such committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $2,358,546, of which amount—
 (1)not to exceed $75,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $12,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
 (d)Expenses for period ending February 28, 2019The expenses of such committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $982,728, of which amount—
 (1)not to exceed $31,250 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $5,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				15.Committee on
			 Small Business and Entrepreneurship
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Small Business and Entrepreneurship is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $1,520,944, of which—
 (1)not to exceed $25,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $10,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $2,607,332, of which—
 (1)not to exceed $25,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $10,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $1,086,388, of which—
 (1)not to exceed $25,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $10,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				16.Committee on
			 Veterans’ Affairs
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under the Standing Rules of the Senate, in accordance with its jurisdiction under rule XXV of the Standing Rules of the Senate, including holding hearings, reporting such hearings, and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on Veterans’ Affairs is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $1,283,522, of which—
 (1)not to exceed $2,900 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $1,750 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $2,200,323, of which—
 (1)not to exceed $5,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $3,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $916,801, of which—
 (1)not to exceed $2,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $1,250 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				17.Special
			 Committee on Aging
			(a)General
 AuthorityIn carrying out its powers, duties, and functions imposed by section 104 of S. Res. 4, agreed to February 4, 1977 (95th Congress), and in exercising the authority conferred on it by such section, the Special Committee on Aging is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $1,399,763, of which—
 (1)not to exceed $3,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $3,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $2,399,594, of which—
 (1)not to exceed $6,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $6,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $999,831, of which—
 (1)not to exceed $2,500 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $1,500 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				18.Select
			 Committee on Intelligence
			(a)General
 AuthorityIn carrying out its powers, duties, and functions under S. Res. 400, agreed to May 19, 1976 (94th Congress), as amended by S. Res. 445, agreed to October 9, 2004 (108th Congress), in accordance with its jurisdiction under sections 3(a) and 17 of such S. Res. 400, including holding hearings, reporting such hearings, and making investigations as authorized by section 5 of such S. Res. 400, the Select Committee on Intelligence is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $3,217,448, of which not to exceed $10,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))).
			(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $5,515,626, of which not to exceed $17,144 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))).
			(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $2,298,177, of which not to exceed $7,143 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))).
			19.Committee on
			 Indian Affairs
			(a)General
 AuthorityIn carrying out its powers, duties, and functions imposed by section 105 of S. Res. 4, agreed to February 4, 1977 (95th Congress), and in exercising the authority conferred on it by that section, the Committee on Indian Affairs is authorized from March 1, 2017 through February 28, 2019, in its discretion—
 (1)to make expenditures from the contingent fund of the Senate;
 (2)to employ personnel; and
 (3)with the prior consent of the Government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable, or nonreimbursable, basis the services of personnel of any such department or agency.
 (b)Expenses for Period Ending September 30, 2017The expenses of the committee for the period March 1, 2017 through September 30, 2017 under this section shall not exceed $1,184,317, of which—
 (1)not to exceed $20,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for the training of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(c)Expenses for
 Fiscal Year 2018 PeriodThe expenses of the committee for the period October 1, 2017 through September 30, 2018 under this section shall not exceed $2,030,258, of which—
 (1)not to exceed $20,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for training consultants of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				(d)Expenses for
 Period Ending February 28, 2019The expenses of the committee for the period October 1, 2018 through February 28, 2019 under this section shall not exceed $845,941, of which—
 (1)not to exceed $20,000 may be expended for the procurement of the services of individual consultants, or organizations thereof (as authorized by section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i))); and
 (2)not to exceed $20,000 may be expended for training consultants of the professional staff of such committee (under procedures specified by section 202(j) of that Act).
				20.Special
			 reserve
 (a)EstablishmentWithin the funds in the account Expenses of Inquiries and Investigations, there is authorized to be established a special reserve to be available to any committee funded by this resolution as provided in subsection (b) of which—
 (1)for the period March 1, 2017 through September 30, 2017, an amount shall be available, not to exceed 7 percent of the amount equal to 7⁄12th of the appropriations for the account that are available for the period October 1, 2016 through September 30, 2017;
 (2)for the period October 1, 2017 through September 30, 2018, an amount shall be available, not to exceed 7 percent of the appropriations for the account that are available for that period; and
 (3)for the period October 1, 2018 through February 28, 2019, an amount shall be available, not to exceed 7 percent of the amount equal to 5⁄12th of the appropriations for the account that are available for the period October 1, 2018 through September 30, 2019.
 (b)AvailabilityThe special reserve authorized in subsection (a) shall be available to any committee—
 (1)on the basis of special need to meet unpaid obligations incurred by that committee during the periods referred to in paragraphs (1), (2), and (3) of subsection (a); and
 (2)at the request of a Chairman and Ranking Member of that committee subject to the approval of the Chairman and Ranking Member of the Committee on Rules and Administration.